DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP 2016-095346 A).
With respect to claim 3, Inoue et al. teach a sheet member 0100 comprising:
a sheet shaped substrate 0110 with a transmissive property;
a phosphorescent layer 0130 provided on a surface of the substrate 0110 and containing a phosphorescent material (i.e., strontium aluminate based material);
a reflection layer 0120 provided on a surface 0110a of at least one of the substrate 0110 or the phosphorescent layer in such a manner that the reflection layer 0120 overlaps at least a part of the phosphorescent layer 0130 in a thickness direction of the substrate 0110, the reflection layer comprising a reflective material (i.e., titanium oxide) to reflect light,
wherein, with respect to a breadth direction of the substrate, the phosphorescent layer is provided on the substrate 0110 in a first area where the reflection layer 0120 is provided and in a second area where the reflection layer 0120 is not provided.  See Figure 1 and the English language translation of Inoue et al. which teaches that the reflective layer 0120 is only provided on the back surface of the plate 0110 in the areas where there are not the LED recesses 0111 as shown in Figure 1.  Thus the phosphorescent layer of Inoue et al. is provided in areas where there is reflection layer provided and also in areas where there is not reflection layer provided as broadly recited.      
With respect to claim 13, Inoue et al. teaches the reflection layer 0120 forms a “pattern” as broadly recited. 
With respect to claim 14, Inoue et al. teaches the phosphorescent layer 0130 is visible from a side of the sheet member 0110 opposite a side of the sheet member on which the reflection layer 0120 is arranged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2016-095346 A) in view of Sugimoto et al. (JP 2001-166716 A).
With respect to claim 1, Inoue et al. teach a production method of a sheet member 0100 comprising:
a process of forming a phosphorescent layer 0130 containing a phosphorescent material (i.e., strontium aluminate based material) on a surface of a sheet shaped substrate 0110 with a transmissive property; the phosphorescent layer 0130 including a first area and a second area; and
a process of forming a reflection layer 0120 comprising a reflective material (i.e., titanium dioxide) to reflect light on a surface of at least either one of the substrate or the phosphorescent layer in such a manner that the reflection layer 0120 overlaps at least a part of the phosphorescent layer 0130 in a thickness direction of the substrate, wherein the reflection layer is formed in a first area and the reflection layer is not formed in the second area.  See Figure 1 and the English language translation of Inoue et al. 
Inoue et al. does not specifically teach the phosphorescent and reflection layers are specifically formed by printing.  However, Sugimoto et al. teaches it is well known in the art to form a luminous display board including a transparent plate, a reflection layer and a phosphorescent layer, wherein the reflection layer and phosphorescent layer are each formed on the plate by printing.  See, paragraphs [0016]-[0018], [0021], [0024]-[0026] and Figures 2-3 and 8-12 of Sugimoto et al. in particular.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the various layers of Inoue et al. to be formed by printing as it would simply require the obvious substitution of one known layer forming process for another to allow for more efficient application of the layers in the desired areas of the sheet-shaped substrate.      

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2016-095346 A) in view of Sugimoto et al. (JP 2001-166716 A) as applied to claim 1 above, and further in view of Shibuya et al. (JP 07-248536 A). 
With respect to claim 2, Inoue et al. as modified by Sugimoto et al. teach a production method as recited with the possible exception of the reflective material being either pearl pigment or an aluminum paste.  Note that both Inoue et al. and Sugimoto et al. teach the provision of a reflective layer formed of reflective material such as white pigment or titanium oxide but does not particularly teach the reflective material composition including pearl pigment or aluminum paste.  However, Shibuya et al. teaches that the provision of a reflecting layer on a substrate, wherein the layer is formed by use of reflective material comprising either pearl pigment or aluminum paste pigment is well known in the art, as described in the English language translation of Shibuya et al.  See, for example, paragraph [0003] of the English language translation of Shibuya et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reflective material for the reflective layer of Inoue et al. as modified by Sugimoto et al. to be pearl pigment or aluminum paste as taught by Shibuya et al. as it would simply require the obvious substitution of one known reflective material for another to provide a reflecting layer with light reflecting properties as desired. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2016-095346 A) in view of Shibuya et al. (JP 07-248536 A).
With respect to claim 4, Inoue et al. teach a sheet member as recited with the possible exception of the reflective material being either pearl pigment or an aluminum paste.  Note that Inoue et al. teach the provision of a reflective layer formed of reflective material such as titanium oxide but does not particularly teach the reflective material composition including pearl pigment or aluminum paste.  However, Shibuya et al. teaches that the provision of a reflecting layer on a substrate, wherein the layer is formed by use of reflective material comprising either pearl pigment or aluminum paste pigment is well known in the art, as described in the English language translation of Shibuya et al.  See, for example, paragraph [0003] of the English language translation of Shibuya et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reflective material for the reflective layer in the sheet member of Inoue et al. to be pearl pigment or aluminum paste as taught by Shibuya et al. as it would simply require the obvious substitution of one known reflective material for another to provide a reflecting layer with light reflecting properties as desired. 

Allowable Subject Matter
Claims 5-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record fails to teach or fairly suggest a sheet member comprising all of the structure as recited in combination with and particularly including a sheet-shaped substrate with a transmissive property; a phosphorescent layer provided on a surface of the substrate and containing a phosphorescent material; and a reflection layer provided on a surface of the phosphorescent layer on a side opposite to a side where the substrate is positioned, the reflection layer comprising at least 
With respect to claim 6, the prior art of record fails to teach or fairly suggest a sheet member comprising all of the structure as recited in combination with and particularly including a sheet-shaped substrate with a transmissive property; a phosphorescent layer provided on a surface of the substrate and containing a phosphorescent material, the phosphorescent layer including a first area and a second area; and a reflection layer provided on a surface of the phosphorescent layer on a side opposite to a side where the substrate is positioned, at least a surface of the reflection layer that faces the phosphorescent layer comprising white paper wherein the reflection layer is provided in the first area and the reflection layer is not provided in the second area.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on the particular reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the response, filed April 28, 2022, with respect to claims 5-6 have been fully considered and are persuasive.  The prior art rejections of claims 5-6 have been withdrawn and these claims are hereby allowed.  See the reasons for indicating allowability as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853

lje
August 8, 2022